                  Case 20-50767-BLS      Doc 9     Filed 03/23/21    Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE



In Re:                                       )       Bankruptcy Case No.: 18-11736-BLS
Heritage Home Group LLC                      )       Bankruptcy Chapter: 7
       Debtor                                )
                                             )
Alfred T. Giuliano                           )
                                             )
        Plaintiff                            )       Adv. Proc. No. 20-50767-BLS
                                             )
        vs.                                  )
                                             )
Shelba D. Johnson Trucking, Inc.             )
                                             )
        Defendant                            )


                      MEDIATOR’S CERTIFICATE OF COMPLETION


        In accordance with the Court’s Order Assigning Adversary Proceeding to Mediation, dated

January 20, 2021, the undersigned mediator reports that the parties reported to the mediator that

the matter was settled after submission of mediation statements and prior to the mediation.

        Counsel has been instructed to file an appropriate stipulation and proposed order within

twenty (20) days.

Dated: March 23, 2021
                                                 FAEGRE DRINKER BIDDLE & REATH LLP

                                                 /s/ Brett D. Fallon
                                                 Brett D. Fallon (DE Bar No. 2480)
                                                 222 Delaware Avenue, Suite 1410
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 467-4224
                                                 Facsimile: (302) 467- 4201
                                                 E-Mail: brett.fallon@faegredrinker.com




ACTIVE.126596400.01
